MoA llister, J. This was a suit by attachment brought by appellee against the appellant as a non-resident of the State. There was no personal service upon or appearance by the appellant, but notice in due form was published for the requisite time, in a paper known as The Chicago Daily Law Bulletin. The only question presented by this appeal is, whether that paper was of the character and description required by the statutes prescribing the manner of constructive service or notice in such cases. Sec. 22 of the Attachment Act makes it the duty of the clerk of the court in which the suit is pending “to give notice by publication at least once in each week for three weeks successively in some newspaper published in this State, most convenient to the place where the court is held,” etc. Then in the chapter entitled “Hotices,” Sec. 5, is this provision: “When any notice is required by law or contract to be published in a newspaper (unless otherwise expressly provided in the contract) it shall be intended to be in a secular newspaper of general circulation, published in the city, town or county, or some paper specially authorized by law to publish legal notices, in the city, town or county.” The proof adduced in the court below shows that the Chicago Daily Law Bulletin had' been established and published in the city of Chicago for the period of about thirty years; that it was issued every secular day; that while its columns were largely devoted to legal matters and court notices, yet they contained various advertising matters, not being confined to such as related to any particular calling, and also news and information of a general and secular character, besides information of a legal character, generally denominated legal news. It was also shown that it had a general circulation throughout the city of Chicago and county of Cook, among Judges, lawyers, real estate dealers, brokers, merchants and business men generally. Upon due consideration we are of opinion that the Chicago Daily Law Bulletin is a secular newspaper of general circulation within the meaning of the statute. Kerr v. Hitt, 75 Ill. 51; Hernandez v. Drake, 81 Ill. 34; Kellogg v. Carice, 47 Mo. 157. The judgment should be affirmed. Judgment affirmed.